       Case 4:20-cr-02626-LAB Document 24 Filed 03/10/21 Page 1 of 1



 1   PAUL ANTHONY MARTIN
     Acting United States Attorney
 2   District of Arizona
     VINCENT J. SOTTOSANTI
 3   Assistant U.S. Attorney
     United States Courthouse
 4   405 W. Congress Street, Suite 4800
     Tucson, Arizona 85701
 5   Telephone: 520-620-7300
     Email: vincent.sottosanti@usdoj.gov
 6   Attorneys for Plaintiff
 7                       IN THE UNITED STATES DISTRICT COURT
 8                             FOR THE DISTRICT OF ARIZONA
 9
     United States America,                               Mag. No. 4:20-cr-02626-LAB
10
                            Plaintiff,
11                                                       GOVERNMENT’S MOTION TO
             vs.                                           DISMISS INFORMATION
12
13   Nathan Freddy,
14                         Defendant.
15
           Pursuant to Fed. R. Crim. P. 48(a), and by leave of Court, the United States Attorney
16
     for the District of Arizona hereby dismisses the above captioned Information without
17
     prejudice against defendant Nathan Freddy.
18
19
           Respectfully submitted this 10th day of March, 2021.
20
21                                            PAUL ANTHONY MARTIN
                                              Acting United States Attorney
22                                            District of Arizona
                                              VINCENT        Digitally signed by VINCENT

23                                                           SOTTOSANTI

                                              SOTTOSANTI     Date: 2021.03.10 21:17:03
                                                             -07'00'

24                                            VINCENT J. SOTTOSANTI
                                              Assistant U.S. Attorney
25
     Copy of the foregoing served electronically or by
26   other means this 10th day of March, 2021, to:
27   ECF Participants
28
